Citation Nr: 1232586	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for residual burn scars of the upper abdomen.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 1985 and from February 2005 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a November 2008 rating determination by the above Regional Office (RO). 

The Veteran's appeal originally included a claim of service connection for a back disorder.  In May 2012, the RO granted service connection for chronic thoracolumbar strain with disc bulge at T5-6 and assigned a 10 percent disability rating, from February 22, 2008.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issue listed on the first page of the present decision.


FINDING OF FACT

The Veteran's residual burn scars of the upper abdomen are not deep, are not productive of limitation of motion, have measurements of 8 x 3 centimeters and 2 x 0.5 centimeters, are not painful on examination, are not unstable, and do not limit the function of any affected body part. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for residual burn scars of the upper abdomen are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2008, 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letters dated in March 2008 and June 2008 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  By the November 2008 rating action, the RO granted service connection for residual burn scars of the upper abdomen and assigned a noncompensable disability rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for the scars.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in September 2008 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected scars, including a thorough discussion of the effect of his symptoms on his functioning.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran contends that his service-connected abdominal scar is more disabling than the current noncompensable disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Turning to the evidence of record, in a November 2008 rating action, service connection was granted for residual burn scars of the upper abdomen and a noncompensable disability rating was assigned under DC 7805.  The Veteran appealed the initial evaluation assigned.

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim for service connection in February 2008, prior to the amendment to the rating criteria.  The November 2008 rating decision currently on appeal granted that claim based on the rating criteria in effect prior to that change.  However, the RO also provided the new criteria and evaluated the Veteran's claim applying the new regulations.  As such, the Veteran's pending claim currently on appeal will be reviewed under all potentially applicable diagnostic codes.  

Under the rating criteria in effect prior to October 23, 2008, DC 7805 provided that scars may be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Under DC 7801 scars other than on the head, face, or neck, where such are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding six square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id.

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under the revised regulations effective as of October 23, 2008, scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, (2011).

Under DC 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Id. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id. 

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2008 and 2011.  

During VA examination in September 2008, the Veteran gave a history of a burn injury when a part from a generator fell off landing on his stomach while stationed in Iraq in 2005.  He had no feeling at the time of the impact, but later felt some pressure.  His skin became pale and white and he developed blisters.  The Veteran's current complaint was of constant itching.  He also noted swelling and an increase in the size of the scar tissue in the mid-sternal area.  The Veteran has received no specific treatment for the scar.  

Examination of the skin revealed a nontender scar at the mid-sternal area measuring about 2 x 0.5 cm.  The scar area had a keloid formation, but there was no hypopigmentation, ulceration, disfigurement, adherence, abnormal texture, crusting, inflammation, or edema.  There was another scar present at the epigastrium which was flat measuring 8 x 3 cm with hyperpigmentation and hypopigmentation around it.  The area of hyperpigmentation was more than 6 square inches on the abdominal epigastrium and there was localized alopecia at the site of scar.  There was no hyperhydrosis, ulceration, disfigurement, adherence, abnormal texture, crusting, inflammation or edema.  There was no associated systemic disease.  The clinical impression was status post scar tissue formation at the mid-sternal and epigastrium with residual keloid and constant itching.  

There is no indication in the claims folder that the Veteran sought or received regular treatment for his abdominal scar following this VA examination.  

When examined by VA in December 2011, the Veteran indicated there were no scars on the head, face or neck.  He complained of itching and tingling.  The Veteran reported the burn scar of the upper abdomen was not painful or unstable and did not have frequent loss of covering of the skin over the scar.  The Veteran denied any overall functional impairment.  

Physical examination revealed the depth of the original burn was of deep partial thickness, but the abdominal scar itself was superficial and linear measuring 7 x 3 cm. on the anterior side of the trunk precisely located on the abdomen.  The scar was not painful and there was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.  The scar did not limit motion or function.  There was a second superficial linear scar on the anterior side of the trunk precisely located on the sternum measuring 2.5 x 1.0 cm.  The scar was not painful and there was no skin breakdown.  There was keloid formation, but no underlying tissue damage, inflammation, edema, or disfigurement.  The scar did not limit the Veteran's motion of function.  The diagnosis was status post second degree burn of the abdomen with normal healed scars.  There were no other pertinent physical findings, complications, signs or symptoms related to the scar and it did not limit function or impact the Veteran's ability to work.

Review of the remainder of the claims file shows the Veteran is not currently undergoing treatment for the residual scar, nor has he contended otherwise.  

Based on the evidence, the Veteran's current disability picture resulting from his service-connected abdominal burn scar does not meet or approximate the requirements for a compensable disability rating.  A review of the medical evidence reveals very few, if any, clinical findings attributable to the abdominal scar, including when the Veteran was examined by VA in 2008 and 2011.

According to the competent medical evidence, the Veteran's service-connected abdominal burn scars are not deep, unstable, or painful on examination, and do not cover an area of 144 square inches (929 square centimeters) or limit function in any way.  The scars therefore do not warrant a compensable disability rating under either DCs 7801-7805 in effect prior to October 23, 2008, or DCs 7801-7805 in effect beginning October 23, 2008.  There is no contrary competent evidence that any criteria are met for a compensable rating for the Veteran's burn scars under any of the relevant diagnostic codes.  

As such, a disability rating higher than that currently assigned is not available for the Veteran's abdominal scars, under either the previous or the revised schedular criteria for rating the skin.

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements as he is certainly competent to describe readily visible and identifiable symptoms.  Although he is competent to report any observable physical symptoms that he experiences, he is not competent to make medical determinations regarding the severity of his service-connected scar.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  In other words, the current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for any portion of the time period under consideration, and there is no basis for the assignment of staged ratings under the Fenderson case.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected abdominal scar, but the required manifestations have not been shown.  Moreover, there is no evidence that the service-connected scar required hospitalization at any pertinent time during this appeal and the medical evidence of record is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties the Veteran's service-connected scar may cause him, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluation, or that application of the schedular criteria is otherwise rendered impractical.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected abdominal scar prevents him from obtaining and maintain gainful employment - nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to these particular service-connected scar, and the issue of entitlement to a TDIU need not be addressed further.  

The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial compensable disability rating for residual burn scars of the upper abdomen is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


